DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A and Group I in the reply filed on 04 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 August 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (WO 2018076192 A1), hereinafter known as Su.
Regarding claim 1, Su discloses (Figs. 1-29) a first radiating element (one of 621) configured to emit first electromagnetic radiation in response to at least one feed signal having a frequency within a first radio frequency (RF) band ([0042]); and a director (2) positioned forwardly of the first radiating element (see Fig. 1), and in a path of the first electromagnetic radiation ([0004]), said director comprising first (capacitance between 4314 and 4312, [0051]) and second (inductance between 4313 and 4312, [0051]) passive impedance elements that provide respective first and second frequency-dependent reactances to first currents induced within the director in response to the first electromagnetic radiation ([0055]).
Regarding claim 2, Su further discloses (Figs. 1-29) wherein the first and second passive impedance elements include a first inductor and a first capacitor, which are electrically coupled in series (see Fig. 11).
Regarding claim 3, Su further discloses (Figs. 1-29) wherein the director is configured to include a plurality of passive impedance elements that are connected within an impedance loop containing a second LC circuit in series with a first LC circuit (see Fig. 11, multiple loops shown).
Regarding claim 4, Su further discloses (Figs. 1-29) wherein the director is configured to include a plurality of passive impedance elements that are connected within a resonant loop containing a third LC circuit in series with a second LC circuit, which is in series with a first LC circuit (see Fig. 11, multiple loops shown).
Regarding claim 5, Su further discloses (Figs. 1-29) wherein the director is positioned adjacent a path of second electromagnetic radiation emitted by a second radiating element ([0073], two antennas); and wherein the director is configured to provide a greater frequency-dependent impedance to second currents induced within the director in response to the second electromagnetic radiation relative to the first currents ([0073], frequency selective).
Regarding claim 8, Su further discloses (Figs. 1-29) wherein a geometric shape of the capacitor in the first LC circuit is equivalent to a geometric shape of the capacitor in the second LC circuit (see Fig. 11).
Regarding claim 9, Su further discloses (Figs. 1-29) wherein a geometric shape of the inductor in the first LC circuit is equivalent to a geometric shape of the inductor in the second LC circuit (see Fig. 11).
Regarding claim 10, Su further discloses (Figs. 1-29) wherein a geometric shape of the capacitor in the first LC circuit is selected from a group consisting of four-sided polygons, triangles, circles, and circular sectors (see Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Jang et al. (U.S. Patent Application No. 20200303820), hereinafter known as Jang.
Regarding claims 6-7, Su teaches the limitations of claim 1, but does not teach further details regarding the position of the director.
Jang teaches (Figs. 1-12) a first radiating element (210, see Fig. 2), a director (220 or 230) positioned forwardly of the first radiating element (see Fig. 2), and in a path of the first electromagnetic radiation (see Fig. 2),
wherein a distance between the director and a forward-facing surface of the first radiating element is in a range from λ/8 to 3 λ /8, where λ is equivalent to a wavelength of a center frequency within the first RF band ([0055]), and
wherein the director extends parallel to radiating arms within the first radiating element (see Fig. 9B).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the director placement of Jang in the antenna apparatus of Su because it improves impedance matching ([0055]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piazza et al. (U.S. Patent No. 9263798) teaches directors with impedances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL MUNOZ/Primary Examiner, Art Unit 2896